Citation Nr: 1435734	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-24 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefits payment rate in excess of 50 percent under Chapter 33 (Post-9/11 GI Bill), Title 38 of the United States Code.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from May 2008 to July 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran served on active duty from May 19, 2008, to July 31, 2009.

2.  The Veteran was discharged from service due to a service-connected disability.


CONCLUSION OF LAW

The criteria for a rate of payment of 100 percent of the maximum amounts payable for educational assistance benefits under the Post-9/11 GI Bill have been met.  38 U.S.C.A. § 3311 (West Supp. 2013); 38 C.F.R. §§ 21.9520, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Congress enacted the Post 9/11 Veterans Educational Assistance Act of 2008 in June 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003 (June 30, 2008).  This represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001.  The change in the law was effective from August 1, 2009.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301 -3324, with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2013).  

The governing law specifies that an individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 U.S.C.A. § 3301; 38 C.F.R. § 21.9520(b). 

The Veteran's DD Form 214 indicates he was separated from the military service pursuant to paragraph 8404 of the Marine Corps Separation and Retirement Manual (MARCORSEPMAN)-Discharge for disability existing prior to service (i.e., MARCORSEPMAN para 8404).  The narrative reason for separation was "disability, existed prior to service, PEB."  

Service treatment records show a pre-existing history of right knee sports injury, status post anterior cruciate ligament reconstruction, with a 3" surgical scar midline at entrance.  At the time of enlistment, the Veteran had no right knee complaints though he was not able to "knee walk" on examination.  Right knee problems manifested during service, attributed to rucksack marching in boot camp while carrying combat loads and possibly obstacle course maneuvers.  Imaging revealed post-operative changes right knee (anterior cruciate ligament graft) and complex (bucket handle) tear medial meniscus.  

The RO granted service connection for right knee, anterior cruciate ligament reconstruction, with scar, medial meniscus tear in June 2010, on the basis that the Veteran's preexisting right knee disability was aggravated by his service.  The disability was recharacterized as 'status post torn anterior cruciate ligament with scar, buckle handle tear of medial meniscus and traumatic arthritis, right knee' by way of a March 2014 rating decision.

In May 2012, the RO determined that the Veteran was eligible for education benefits under the Post-9/11 GI Bill, and that he met the criteria for the 50 percent level.  

In July 2012, following receipt of the Veteran's notice of disagreement, the RO explained that according to the Veteran's DD Form 214 and the Department of Defense (DOD), the Veteran's right knee disability was determined to have preexisted his service.  The RO noted that the determination of a 'service-connected disability' was made by DOD, as opposed to the VA's determination of service connection for the purposes of compensation and pension.  The RO further noted that the Veteran had 311 days of credible active duty service.

There is no dispute that the Veteran served a minimum of 90 aggregate days, excluding entry level and skill training and, after completion of such service was discharged from service with an honorable discharge.  His DD Form 214 shows that he had 12 months and 71 days of active duty service.  Thus, basic eligibility to benefits under Chapter 33 is established.  

The sole question remaining, with regard to entitlement to benefits at the 100 percent level, is whether the Veteran was "discharged from service due to a service-connected disability."  This is so because the length of qualifying service determines the amount of the award under Chapter 33.  VA will determine the amount of educational assistance payable under 38 U.S.C. Chapter 33 as follows: 

A 100 percent payment is awarded for at least 36 months active duty service after September 10, 2001, or for at least 30 continuous days where the individual is discharged due to a service-connected disability; a 90 percent payment is awarded for at least 30 months active duty service after September 10, 2001, but less than 36 months; an 80 percent payment is awarded for at least 24 months active duty service after September 10, 2001, but less than 30 months; a 70 percent payment is awarded for at least 18 months active duty service after September 10, 2001, but less than 24 months; a 60 percent payment is awarded for at least 12 months active duty service after September 10, 2001, but less than 18 months; a 50 percent payment is awarded for at least 6 months active duty service after September 10, 2001, but less than 12 months; a 40 percent payment is awarded for at least 90 days active duty service after September 10, 2001, but less than 6 months.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9640.

The Veteran does not meet the time-in-service requirements for 100 percent of education benefits.  Additionally, the RO has determined that the Veteran was not discharged due to a service-connected disability, based on information in the Veteran's DD Form 214 and service treatment records.  It is the Board's determination, however, that the criteria for an eligibility percentage for educational assistance of 100 percent under the Post 9/11 GI Bill have been met.  

Although the service department determined that the narrative reason for separation was "disability, existed prior to service, PEB," the Board is not bound by the finding of the service organization on the question of whether a particular disorder is service connected or not.  The Board acknowledges that service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service, and that VA does not have the authority to alter the findings of the service department regarding service; however, the service departments do not determine whether any particular disorder is service connected.  

Service connection is a concept applicable to disability compensation determinations made by VA.  The statutes and regulations pertaining to service connection assign to appropriate VA personnel the roles of fact finder and adjudicator of the question of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §3.303 (2013).  The findings of the service department are certainly evidence to be weighed in making a determination as to service connection; however they are not determinative in that regard. 

Here, VA has already made a determination as to service connection.  In a June 2010 rating decision, the RO granted service connection for right knee, anterior cruciate ligament reconstruction, with scar, medial meniscus tear (now characterized as status post torn anterior cruciate ligament with scar, buckle handle tear of medial meniscus and traumatic arthritis, right knee).  The fact that the RO granted service connection based on the theory that it was a preexisting condition which was aggravated by service does not change the fact that the Veteran's right knee disability is now service connected.  

Based on the RO's June 2010 decision that is currently in effect, the Veteran was discharged from service due to a service-connected disability.  Recognition is given to the fact that there are differences in compensation for disabilities found to be directly related to service and those that were aggravated by service.  There is a slight difference between a service-connected disability and compensation based on aggravation.  However, there is no reason to believe that 38 U.S.C.A. § 3311 was drafted with this differentiation in mind.  Therefore, the Veteran is entitled to an eligibility percentage for educational assistance of 100 percent under the Post 9/11 GI Bill.


ORDER

Payment of benefits under the Post-9/11 GI Bill at the 100 percent level is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


